DETAILED ACTION
Specification
The abstract of the disclosure is objected to because the abstract should be generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract disclosed on 11/18/2020 has 29 words. Correction is required.  See MPEP § 608.01(b).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 34-39 and 54-61 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 34, Lemke et al. (US Patent 7476110 B2) teaches: “an electrical connector 10 comprising: a housing 102 that defines at least four consecutive (seen in figure 12), immediately adjacent cores (20, 22, 24, 26) positioned on a common line (seen in figure 12); a first electrical contact (66 on far most left) that defines a first retention shape (along 34), the first electrical contact (66 on far most left) positioned in a first one of the four consecutive, immediately adjacent cores (20, 22, 24, 26); a second electrical contact (84 on far most left) that defines a second retention shape (along 30), the second electrical contact (84 on far most left) positioned in a second one of the four consecutive, immediately adjacent cores (20, 22, 24, 26), the second electrical contact (84 on far most left) positioned immediately adjacent to the first electrical contact (66 
However, Lemke fails to provide, teach or suggest: wherein the first electrical contact and the third electrical contact are inserted into the housing in a first direction, the second electrical contact and the fourth electrical contact are inserted into the housing in a second direction that is opposite to the first direction, and the first, second, third, and fourth electrical contacts all lie on a common centerline and are all evenly spaced apart and have the same contact pitch.
Claims 35-39 and 54-61 are dependent on claim 34 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
This application is in condition for allowance except for the following formal matters: abstract objections as mention above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831